internal_revenue_service number release date index numbers - ----------------------------- ------------- ----------------------------------------- ---------------------- ----------------------------------- department of the treasury washington dc person to contact ----------------------------------------------------- --------- telephone number --------------------- refer reply to cc psi - plr-162214-05 date date --------------------------------------------- --------------------------------------- --------------------------- ----------------------- legend x --------------------------------------------------- a b ----------------------------------------------------- c ----------------------------------------------------- state trust d1 d2 d3 d4 d5 ----------------------- ----------------------- --------------------- --------------------- --------------------- -------------- ------------------------------ -------------------------------- d6 dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state on d1 and elected to be an s_corporation effective d1 on d2 a the sole shareholder of x formed trust a grantor_trust and contributed all of the x stock to it trust was a permissible s_corporation shareholder under sec_1361 on d3 a died upon a's death trust ceased to qualify as a grantor_trust trust remained a permissible s_corporation shareholder under sec_1361 for the 2-year period beginning on the day of the a's death and ending on d4 trust’s trust agreement provided that upon a’s death trust’s assets shall be divided into separate shares for the benefit of a’s children however trust did not distribute the shares of x stock on or before d4 accordingly trust ceased to qualify as an eligible shareholder on d5 on d6 the trust transferred the x stock to two subtrusts each a separate share of trust for the benefit of a’s children b and c the trust agreement provides that each separate share must qualify as a qualified_subchapter_s_trust qsst under sec_1361 however the income beneficiaries of each subtrust b and c failed to file qsst elections consistent with x's treatment as an s_corporation x also represents that the terminating event trust ceasing to be an eligible shareholder was not motivated by tax_avoidance or retroactive tax planning from d5 to d6 trust was treated as the owner of the x stock and filed its returns accordingly since d6 b and c have been treated as the owner of the x stock consistent with the subtrusts being qssts and x b and c filed their returns accordingly x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual may be a shareholder if all of it is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states sec_1361 provides that for purposes of sec_1361 a_trust x represents that all of its shareholders have filed their returns in a manner sec_1361 provides that a small_business_corporation means a sec_1361 provides that for purposes of sec_1361 in the case of sec_1361 provides that a beneficiary of a qsst or his legal sec_1361 and sec_1_1361-1 of the income_tax regulations a_trust described in sec_1361 the deemed owner shall be treated as the shareholder provide that for purposes of sec_1361 a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death is a permitted shareholder but only for the year period beginning on the day of the deemed owner's death sec_1 h i b provides that if stock is held by a_trust described in sec_1_1361-1 the estate of the deemed owner is generally treated as the shareholder as of the day of the deemed owner's death sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1362 shall be effective up to days and months before the date of the election trust -- a the terms of which require that -- i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1_1361-1 provides that for purposes of sec_1361 and sec_1361 a substantially separate and independent share of a_trust within the meaning of sec_663 and the regulations thereunder is treated as a separate trust for a separate share which holds s_corporation stock to qualify as a qsst the terms of the trust applicable to that separate share must meet the qsst requirements stated in sec_1_1361-1 and ii sec_1_1361-1 provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1361 provides that the term qualified_subchapter_s_trust means a sec_1362 provides that if an election under sec_1362 by any sec_1362 provides that an election under sec_1362 shall be sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary that x's s election was terminated on d5 the day after the two year period that began on d3 because trust was no longer an eligible shareholder of x we conclude that this termination was inadvertent within the meaning of sec_1362 furthermore if the s_corporation_election had not been otherwise terminated on d5 x's s election would have terminated on d6 when the subtrusts which are ineligible shareholders first acquired x stock this potential termination would have also been an inadvertent termination under sec_1362 accordingly under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d5 and thereafter provided that x's s election was valid and was not otherwise terminated under sec_1362 been an s_corporation for the period beginning d5 and thereafter accordingly all of the shareholders in x in determining their respective income_tax liabilities for the period beginning d5 and thereafter must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 furthermore this ruling is contingent on each subtrust making a qsst election effective d6 with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the qsst elections if x or its shareholders fail to treat themselves as described above this ruling shall be null and void based solely on the facts submitted and the representations made we conclude this ruling is contingent on x and all of its shareholders treating x as having in accordance with the power_of_attorney on file with this office a copy of this except as specifically set forth above no opinion is expressed concerning the this ruling is directed only to the taxpayer requesting it sec_6110 of federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 or whether each of the subtrusts are qssts within the meaning of sec_1361 the internal_revenue_code provides that it may not be used or cited as precedent letter is being sent to x's authorized representatives senior technician reviewer branch enclosures associate chief_counsel passthroughs and special industries copy of this letter copy for sec_6110 purposes beverly katz sincerely
